PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 15-2560


WIKIMEDIA FOUNDATION; NATIONAL ASSOCIATION OF CRIMINAL
DEFENSE ATTORNEYS; HUMAN RIGHTS WATCH; PEN AMERICAN
CENTER; GLOBAL FUND FOR WOMEN; THE NATION MAGAZINE; THE
RUTHERFORD INSTITUTE; WASHINGTON OFFICE ON LATIN AMERICA;
AMNESTY INTERNATIONAL USA,

                   Plaintiffs − Appellants,

            v.

NATIONAL SECURITY AGENCY/CENTRAL SECURITY SERVICE;
ADMIRAL MICHAEL S. ROGERS, in his official capacity as Director of the
National Security Agency and Chief of the Central Security Service; OFFICE OF
THE DIRECTOR OF NATIONAL INTELLIGENCE; DANIEL R. COATS, in his
official capacity as Director of National Intelligence; DEPARTMENT OF
JUSTICE; JEFFERSON B. SESSIONS III, in his official capacity as Attorney
General of the United States,

                   Defendants – Appellees.

−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−

COMPUTER    SCIENTISTS  AND  TECHNOLOGISTS;   REPORTERS
COMMITTEE FOR FREEDOM OF THE PRESS; THE THOMAS JEFFERSON
CENTER FOR THE PROTECTION OF FREE EXPRESSION; AMERICAN
SOCIETY OF NEWS EDITORS; ASSOCIATION OF ALTERNATIVE
NEWSMEDIA; FIRST AMENDMENT COALITION; FIRST LOOK MEDIA,
INC.; FREE PRESS; FREEDOM OF THE PRESS FOUNDATION;
GATEHOUSE MEDIA; INTERNATIONAL DOCUMENTARY ASSOCIATION;
INVESTIGATIVE REPORTERS AND EDITORS, INCORPORATED;
INVESTIGATIVE REPORTING WORKSHOP AT AMERICAN UNIVERSITY;
THE MEDIA CONSORTIUM; NATIONAL PRESS PHOTOGRAPHERS
ASSOCIATION; NORTH JERSEY MEDIA GROUP, INCORPORATED;
ONLINE NEWS ASSOCIATION; RADIO TELEVISION DIGITAL NEWS
ASSOCIATION; REPORTERS WITHOUT BORDERS; TULLY CENTER FOR
FREE SPEECH; UNITED STATES JUSTICE FOUNDATION; FREE SPEECH
DEFENSE AND EDUCATION FUND; FREE SPEECH COALITION;
WESTERN JOURNALISM CENTER; GUN OWNERS OF AMERICA, INC.;
GUN OWNERS FOUNDATION; DOWNSIZE DC FOUNDATION;
DOWNSIZEDC.ORG;    CONSERVATIVE     LEGAL   DEFENSE    AND
EDUCATION FUND; INSTITUTE ON THE CONSTITUTION; POLICY
ANALYSIS CENTER; LAW PROFESSORS; ELECTRONIC FRONTIER
FOUNDATION; FIRST AMENDMENT LEGAL SCHOLARS,

                    Amici Supporting Appellants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
T. S. Ellis, III, Senior District Judge. (1:15−cv−00662−TSE)


Argued: December 8, 2016                                        Decided: May 23, 2017


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by published opinion. Judge Diaz wrote
the opinion, in which Judge Motz joined and in which Senior Judge Davis joined in part.
Senior Judge Davis wrote a separate opinion dissenting in part.


ARGUED: Patrick Christopher Toomey, AMERICAN CIVIL LIBERTIES UNION
FOUNDATION, New York, New York, for Appellants. Catherine H. Dorsey, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. ON BRIEF:
Jameel Jaffer, Alexander Abdo, Ashley Gorski, AMERICAN CIVIL LIBERTIES
UNION FOUNDATION, New York, New York; Deborah A. Jeon, David R. Rocah,
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF MARYLAND,
Baltimore, Maryland; Charles S. Sims, David A. Munkittrick, PROSKAUER ROSE LLP,
New York, New York, for Appellants. Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Douglas N. Letter, H. Thomas Byron III, Michael Shih, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Rod J. Rosenstein,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees. Jennifer Stisa Granick, Director of Civil Liberties, Center for
Internet and Society, STANFORD LAW SCHOOL, Stanford, California; Matthew J.
Craig, SHAPIRO ARATO LLP, New York, New York, for Amicus Computer Scientists


                                           2
and Technologists. Margot E. Kaminski, Assistant Professor of Law, Moritz College of
Law, THE OHIO STATE UNIVERSITY, Columbus, Ohio; Chelsea J. Crawford, Joshua
R. Treem, BROWN, GOLDSTEIN & LEVY, LLP, Baltimore, Maryland, for Amicus
First Amendment Legal Scholars. J. Joshua Wheeler, Thomas Jefferson Center for the
Protection of Free Expression and First Amendment Clinic, THE UNIVERSITY OF
VIRGINIA SCHOOL OF LAW, Charlottesville, Virginia; Bruce D. Brown, Gregg P.
Leslie, Hannah Bloch-Wehba, REPORTERS COMMITTEE FOR FREEDOM OF THE
PRESS, Washington, D.C.; Peter Scheer, FIRST AMENDMENT COALITION, San
Rafael, California; Lynn Oberlander, General Counsel, Media Operations, FIRST LOOK
MEDIA, INC., New York, New York; Matthew F. Wood, FREE PRESS, Washington,
D.C.; Polly Grunfeld Sack, SVP, General Counsel and Secretary, GATEHOUSE
MEDIA, LLC, Pittsford, New York; Jennifer A. Borg, General Counsel, NORTH
JERSEY MEDIA GROUP, INCORPORATED, Woodland Park, New Jersey, for Amici
Reporters Committee for Freedom of the Press, The Thomas Jefferson Center for the
Protection of Free Expression, American Society of News Editors, Association of
Alternative Newsmedia, First Amendment Coalition, First Look Media, Inc., Free Press,
Freedom of the Press Foundation, Gatehouse Media, International Documentary
Association, Investigative Reporters and Editors, Incorporated, Investigative Reporting
Workshop at American University, The Media Consortium, National Press Photographers
Association, North Jersey Media Group, Incorporated, Online News Association, Radio
Television Digital News Association, Reporters Without Borders, and Tully Center for
Free Speech. Kevin M. Goldberg, FLETCHER, HEALD & HILDRETH, PLC,
Arlington, Virginia, for Amici American Society of News Editors and Association of
Alternative Newsmedia. Marcia Hofmann, ZEITGEIST LAW PC, San Francisco,
California, for Amicus Freedom of the Press Foundation. Mickey H. Osterreicher,
Buffalo, New York, for Amicus National Press Photographers Association. Laura R.
Handman, Alison Schary, Washington, D.C., Thomas R. Burke, DAVIS WRIGHT
TREMAINE LLP, San Francisco, California, for Amicus Online News Association.
Kathleen A. Kirby, WILEY REIN LLP, Washington, D.C., for Amicus Radio Television
Digital News Association.        Michael Connelly, UNITED STATES JUSTICE
FOUNDATION, Ramona, California, for Amicus United States Justice Foundation.
Robert J. Olson, Herbert W. Titus, William J. Olson, Jeremiah L. Morgan, WILLIAM J.
OLSON, P.C., Vienna, Virginia, for Amici United States Justice Foundation, Free Speech
Defense and Education Fund, Free Speech Coalition, Western Journalism Center, Gun
Owners of America, Inc., Gun Owners Foundation, Downsize DC Foundation,
DownsizeDC.org, Conservative Legal Defense and Education Fund, Institute on the
Constitution, and Policy Analysis Center. Adam Steinman, Professor of Law,
UNIVERSITY OF ALABAMA SCHOOL OF LAW, Tuscaloosa, Alabama, for Amicus
Law Professors. Sophia Cope, Mark Rumold, Andrew Crocker, Jaime Williams,
ELECTRONIC FRONTIER FOUNDATION, San Francisco, California, for Amicus
Electronic Frontier Foundation.




                                          3
DIAZ, Circuit Judge:

       The Wikimedia Foundation and eight other organizations appeal the dismissal of

their complaint challenging Upstream surveillance, an electronic surveillance program

operated by the National Security Agency (the “NSA”). The district court, relying on the

discussion of speculative injury from Clapper v. Amnesty International USA, 133 S. Ct.

1138 (2013), held that the allegations in the complaint were too speculative to establish

Article III standing. We conclude that Clapper’s analysis of speculative injury does not

control this case, since the central allegations here are not speculative. Accordingly, as

for Wikimedia, we vacate and remand because it makes allegations sufficient to survive a

facial challenge to standing. As for the other Plaintiffs, we affirm because the complaint

does not contain enough well-pleaded facts entitled to the presumption of truth to

establish their standing.



                                            I.

                                           A.

       Before diving into the details of Plaintiffs’ complaint, we provide an overview of

the Foreign Intelligence Surveillance Act (“FISA”), 50 U.S.C. § 1801 et seq., the statute

from which the government derives its authority to conduct Upstream surveillance.

       Congress enacted FISA in 1978 to regulate electronic surveillance undertaken to

gather foreign intelligence information. David S. Kris & J. Douglas Wilson, National

Security Investigations and Prosecutions § 3:8 (2d ed.), Westlaw (database updated Aug.

2016) (hereinafter Kris & Wilson); see also 50 U.S.C. § 1801 (defining electronic


                                            4
surveillance).    FISA created two specialized courts—the Foreign Intelligence

Surveillance Court (the “FISC”), from which the government generally must obtain

authorization before conducting electronic surveillance, and the Foreign Intelligence

Surveillance Court of Review, which has jurisdiction to review the denial of a FISA

application for electronic surveillance. Kris & Wilson § 5:1. As originally enacted,

FISA required the government to demonstrate probable cause to believe that the target of

its surveillance was “a foreign power or an agent of a foreign power,” and that the facility

or place at which surveillance would be directed was “being used, or is about to be used,

by a foreign power or an agent of a foreign power.” 50 U.S.C. § 1805(a)(2); see also

Kris & Wilson § 7:2.

       “Until 2008, FISA applied only to investigative conduct inside the United States.”

Kris & Wilson § 4:2. That changed through the FISA Amendments Act of 2008, which

authorized the government to acquire foreign-intelligence information by targeting for up

to one year non-U.S. persons reasonably believed to be abroad. See 50 U.S.C. § 1881a.

FISA Section 702, 50 U.S.C. § 1881a, sets forth the process for obtaining that authority.

       Generally, the Attorney General and the Director of National Intelligence initiate

the process by submitting a “certification” regarding the proposed surveillance to the

FISC for approval. Id. § 1881a(g)(1)(A). That certification must attest, inter alia, that:

       (1) procedures are in place “that . . . are reasonably designed” to ensure that
       an acquisition is “limited to targeting persons reasonably believed to be
       located outside” the United States; (2) minimization procedures adequately
       restrict the acquisition, retention, and dissemination of nonpublic
       information about unconsenting U.S. persons . . .; (3) guidelines have been
       adopted to ensure compliance with targeting limits and the Fourth



                                             5
       Amendment; and (4) the procedures and guidelines . . . comport with the
       Fourth Amendment.

Clapper, 133 S. Ct. at 1145 (quoting 50 U.S.C. § 1881a(g)(2)).

       The FISC reviews the certification to ensure that it contains the statutorily required

elements and has targeting and minimization procedures that are both consistent with the

Fourth Amendment and are “reasonably designed” to meet certain requirements. Id. In

particular, the FISC must find that the targeting procedures are “reasonably designed” to:

(i) ensure that acquisition “is limited to targeting persons reasonably believed to be

located outside the United States,” and (ii) “prevent the intentional acquisition of” wholly

domestic communications. 50 U.S.C. § 1881a(i)(2)(B). The FISC must also find that the

minimization procedures are “reasonably designed in light of the purpose and technique

of the particular surveillance, to minimize the acquisition and retention, and prohibit the

dissemination, of nonpublicly available information concerning unconsenting United

States persons consistent with the need of the United States to obtain, produce, and

disseminate foreign intelligence information.” Id. § 1801(h)(1); see id. § 1881a(i)(2)(C)

(referring to § 1801(h)).

       Section 702 prohibits the intentional targeting of “any person known at the time of

acquisition to be located in the United States,” id. § 1881a(b), but allows the government

to intercept communications between a U.S. person inside the country and a foreigner

abroad targeted by intelligence officials, see id. § 1881a(a)–(b); see also Kris & Wilson

§ 17:5. Furthermore, surveillance under Section 702 may be conducted for purposes

other than counterterrorism—the statute defines “foreign intelligence information” to



                                             6
mean, among other things, information that relates to “the conduct of the foreign affairs

of the United States,” 50 U.S.C. § 1801(e)(2)(B)—and the government need not identify

“the specific facilities, places, premises, or property at which” it will direct surveillance,

id. § 1881a(g)(4).

       The absence of particularity and probable cause requirements in Section 702

surveillance allows the government to monitor the communications of thousands of

individuals and groups under a single FISC Order. See Office of the Director of National

Intelligence, Calendar Year 2014 Statistical Transparency Report 1–2 (2015) (stating

that in 2014 the government used its authority pursuant to Section 702 to target an

estimated 92,707 persons, groups, and entities under one FISC Order). 1 Furthermore, the

minimization procedures allow the government to retain communications—including

those of U.S. persons—if the government concludes that they contain “foreign

intelligence” information. See Kris & Wilson §§ 9:5, 17:5.

       The government has acknowledged that it conducts two forms of surveillance

under Section 702—PRISM and Upstream. See Privacy and Civil Liberties Oversight

Board, Report on the Surveillance Program Operated Pursuant to Section 702 of the

Foreign Intelligence Surveillance Act 7 (2014) (hereinafter PCLOB Report). 2            Only

Upstream is at issue here. Though the government has disclosed some information about




       1
           Plaintiffs’ complaint incorporates this document.
       2
           Plaintiffs’ complaint incorporates this report.


                                                7
Upstream, most technical details of the surveillance process remain classified. See Jewel

v. Nat’l Sec. Agency, 810 F.3d 622, 627 (9th Cir. 2015).

                                           B.

      In June 2015, Plaintiffs—educational, legal, human rights, and media

organizations—filed their first amended complaint wherein they ask for, among other

things, a declaration that Upstream surveillance violates the First and Fourth

Amendments, an order permanently enjoining the NSA from conducting Upstream

surveillance, and an order directing the NSA “to purge all records of Plaintiffs’

communications in their possession obtained pursuant to Upstream surveillance.” J.A.

84.

      Plaintiffs make two central allegations.      First, in what we refer to as the

Wikimedia Allegation, Wikimedia alleges that “the sheer volume of [its] communications

makes it virtually certain that the NSA has intercepted, copied, and reviewed at least

some of [its] communications.” 3 J.A. 46. Second, in what we refer to as the Dragnet

Allegation, all nine Plaintiffs allege that in the course of conducting Upstream

surveillance the NSA is “intercepting, copying, and reviewing substantially all” text-

based communications entering and leaving the United States, including their own. J.A.

46.   After setting forth supporting background relevant to each, we describe the

Wikimedia and Dragnet Allegations.



      3
          Though all nine Plaintiffs made this allegation, only Wikimedia pursues it on
appeal.


                                            8
                                             1.

       Plaintiffs allege that “Upstream surveillance involves the NSA’s seizing and

searching the [I]nternet communications of U.S. citizens and residents en masse as those

communications travel across the [I]nternet ‘backbone’ in the United States.” J.A. 40.

“The [I]nternet backbone is the network of high-capacity cables, switches, and routers

[administered by telecommunications-service providers] that facilitates both domestic

and international communication via the [I]nternet.”               J.A. 40.    It includes “the

approximately 49 international submarine cables that carry [I]nternet communications

into and out of the United States and that land at approximately 43 different points within

the country.” J.A. 42.

       The NSA performs Upstream surveillance by first identifying a target and then

identifying “selectors” for that target. Selectors are the specific means by which the

target communicates, such as e-mail addresses or telephone numbers. Selectors cannot

be keywords (e.g., “bomb”) or names of targeted individuals (e.g., “Bin Laden”).

       The     NSA   then   “tasks”    selectors     for   collection    and   sends   them to

telecommunications-service providers. Those providers must assist the government in

intercepting   communications    to,    from,       or   “about”   the   selectors.    “About”

communications are those that contain a tasked selector in their content, but are not to or

from the target. “For instance, a communication between two third parties might be

acquired because it contains a targeted email address in the body of the communication.”

PCLOB Report at 119.




                                                9
      We note an important distinction between Internet transactions and Internet

communications.       While Upstream surveillance “is intended to acquire Internet

communications, it does so through the acquisition of Internet transactions.” PCLOB

Report at 39. An example illustrates the point. When an individual sends an email on the

Internet, the message is broken up into one or more “data packets” which are transmitted

across the Internet backbone to their destination and, upon arrival, reassembled by the

recipient’s computer to reconstruct the communication. The individual data packets

generated by a single email can take “different routes [across the backbone] to their

common destination.”         PCLOB Report at 125.           Relatedly, when two people

communicate, the data packets from the target can take a different path along the

backbone than the data packets to the target. “The government describes an Internet

‘transaction’ as ‘a complement of packets traversing the Internet that together may be

understood by a device on the Internet and, where applicable, rendered in an intelligible

form to the user of that device.’” Redacted, 2011 WL 10945618, at *9 n.23 (FISA Ct.

Oct. 3, 2011) (quoting a government submission to the FISC). 4 An Internet transaction

can comprise one or many discrete communications.

      “To identify and acquire Internet transactions associated with the Section 702-

tasked selectors on the Internet backbone, Internet transactions are first filtered to

eliminate potential domestic transactions, and then are screened to capture only

transactions containing a tasked selector. Unless transactions pass both these screens,


      4
          Plaintiffs’ complaint incorporates this FISC opinion.


                                             10
they are not ingested into government databases.” PCLOB Report at 37. “If a single

discrete communication within [a multi-communication transaction] is to, from, or about

a Section 702-tasked selector, and at least one end of the transaction is foreign, the NSA

will acquire the entire [multi-communication transaction].” PCLOB Report at 39. Once

acquired, communications are subject to FISC-approved minimization procedures. The

NSA’s minimization procedures, for example, limit the types of queries that analysts can

conduct across data sets of Section 702-acquired information.

       Plaintiffs allege that Upstream surveillance works in practice as follows. First, the

NSA copies “substantially all international text-based communications—and many

domestic ones—flowing across certain high-capacity cables, switches, and routers” by

“[u]sing surveillance devices installed at key access points along the [I]nternet

backbone.” J.A. 43. Second, it “attempts to filter out and discard some wholly domestic

communications,” though that effort “is incomplete.” J.A. 43. Third, it reviews the full

content of the copied communications for targeted selectors, including IP addresses. J.A.

43. Finally, it “retains [and with few restrictions analyzes] all communications that

contain selectors associated with its targets, as well as those that happen to be bundled

with them in transit.” J.A. 44.

                                            2.

       Wikimedia asserts that the NSA is intercepting, copying, and reviewing at least

some of its communications in the course of Upstream surveillance, “even if the NSA

conducts Upstream surveillance on only a single [I]nternet backbone link.” J.A. 49.

Wikimedia, “the operator of one of the most-visited websites in the world,” alleges that it


                                            11
“engages in more than one trillion international communications each year, with

individuals who are located in virtually every country on earth.” J.A. 56. According to

Wikimedia, Upstream surveillance implicates three categories of its communications:

(1) communications with its community members; (2) internal “log” communications,

which include users’ IP addresses and the URLs of webpages sought by users; and

(3) communications between its staff and individuals around the world. J.A. 55–56.

      Wikimedia further alleges that “[g]iven the relatively small number of

international chokepoints,” 5 the volume of its communications, and the geographical

diversity of the people with whom it communicates, its “communications almost certainly

traverse every international backbone link connecting the United States with the rest of

the world.” J.A. 47–48. And, Wikimedia alleges, “in order for the NSA to reliably

obtain communications to, from, or about its targets in the way it has described, the

government must be copying and reviewing all the international text-based

communications that travel across a given link.” J.A. 48.

      That last allegation is so, says Wikimedia, because “as a technical matter, the

government cannot know beforehand which communications will contain selectors

associated with its targets, and therefore it must copy and review all international text-

based communications transiting [a] circuit in order to identify those of interest.” J.A.

48. That is because data packets that constitute a communication “travel independently


      5
        By “chokepoint,” Wikimedia refers to the 49 international submarine cables and
the “limited number” of terrestrial cables that carry Internet communications into and out
of the United States. J.A. 47–48.


                                           12
of one another, intermingled with packets of other communications in the stream of

data,” and “the packets of interest cannot be segregated from other, unrelated packets in

advance.” J.A. 49. Thus, the NSA must “copy all such packets traversing a given

backbone link, so that it can reassemble and review the transiting communications.” J.A.

49.

       Tying these allegations together, Wikimedia asserts that if the NSA is monitoring

a single [I]nternet backbone link, then the NSA is intercepting, copying, and reviewing at

least some of Wikimedia’s communications. According to Wikimedia, “the NSA has

confirmed that it conducts Upstream surveillance at more than one point along the

[I]nternet backbone.” J.A. 49. In addition to the PCLOB Report’s confirmation of the

program’s existence, Wikimedia points to a purported NSA slide which shows that a

single telecommunications-service provider is facilitating Upstream surveillance at

“seven major international chokepoints in the United States” and a purported NSA

document which states that the NSA is expending significant resources to “create

collection/processing capabilities at many of the chokepoints operated by U.S.

providers.” J.A. 50–51.

       Wikimedia has “an acute privacy interest in its communications” because its

“mission and existence depend on its ability to ensure that readers and editors can explore

and contribute to [its websites] privately when they choose to do so.” J.A. 59–60. It has,

in response to Upstream surveillance, taken burdensome steps to protect “the privacy of

its communications and the confidentiality of the information it thereby receives.” J.A.




                                            13
60–61.        Among other things, Wikimedia has “self-censor[ed] communications or

forgo[ne] electronic communications altogether.” J.A. 64.

         Finally, the first amended complaint alleges that “even if one assumes a

0.00000001% chance . . . of the NSA copying and reviewing any particular

communication, the odds of the government copying and reviewing at least one of the

Plaintiffs’     communications   in   a   one-year   period   would   be    greater   than

99.9999999999%.” J.A. 46–47. This is an extension of the allegation that Wikimedia

engages in more than one trillion international communications each year.

                                            3.

         In the Dragnet Allegation, Plaintiffs say that “given the way the government has

described Upstream surveillance, it has a strong incentive to intercept communications at

as many backbone chokepoints as possible.” J.A. 49. Thus, “[i]f the government’s aim is

to ‘comprehensively’ and ‘reliably’ obtain communications to, from, and about targets

scattered around the world, it must conduct Upstream surveillance at many different

backbone chokepoints.” J.A. 50.

         Plaintiffs allege that the nature of online communication, including that data

packets to a target can take different routes than data packets from a target, makes this

conclusion “especially true.” J.A. 50. They also incorporate into their complaint a New

York Times article asserting that the NSA “is temporarily copying and then sifting

through the contents of what is apparently most e-mails and other text-based

communications that cross the border.” J.A. 51.




                                            14
       Furthermore, Plaintiffs often communicate with individuals whom the NSA is

likely to target through Upstream surveillance, and “[a] significant amount of the

information that [they] exchange over the [I]nternet is ‘foreign intelligence information.’”

J.A. 52. “Because of ongoing government surveillance, including Upstream surveillance,

Plaintiffs have had to take burdensome and sometimes costly measures to” protect “the

confidentiality of their sensitive information.” J.A. 52. Upstream surveillance compels

them to censor their own communications and, in some instances, to forgo electronic

communications altogether.

       Finally, Joshua Dratel, a member of Plaintiff National Association of Criminal

Defense Lawyers, also challenges Upstream surveillance. One of Dratel’s clients “has

received notice of [Section 702 surveillance], and [Dratel] previously represented a client

in another case where officials have told Congress that the government used [Section 702

surveillance] in the course of its investigation.” J.A. 68–69.

                                             C.

       The government moved to dismiss for lack of standing and submitted evidence,

including declarations by Robert Lee and Alan Salzberg. The Lee Declaration challenges

Plaintiffs’ assertion that, as a technical matter, the NSA must be copying all data packets

that traverse a given backbone link.        The Salzberg Declaration attacks Plaintiffs’

probability calculation that there’s a greater than 99.9999999999% chance that the NSA

is copying and reviewing their communications.

       The district court, relying on Clapper, held that Plaintiffs had failed to establish

standing because their allegations “depend on suppositions and speculation, with no basis


                                             15
in fact, about how the NSA implements Upstream surveillance.” J.A. 190. The court

characterized the government’s motion as a facial challenge, and thus did not consider

either declaration. Because so much of the district court’s opinion depends on Clapper,

we summarize that case first.

                                             1.

        In Clapper, plaintiffs (including six of the nine Plaintiffs here, but not including

Dratel or Wikimedia) lodged a facial challenge to Section 702 on the day that the law

went into effect, seeking declaratory and injunctive relief. 133 S. Ct. at 1145–46. They

alleged that their work required them to “engage in sensitive and sometimes privileged

telephone and e-mail communications with . . . individuals located abroad” who were

“likely targets of surveillance under” Section 702. Id. at 1145. Plaintiffs had two

separate theories of Article III standing: (1) there was an “objectively reasonable

likelihood” that their communications would be intercepted in the future pursuant to

Section 702 surveillance, and (2) they were forced to undertake costly and burdensome

measures to avoid a substantial risk of surveillance. Id. at 1146. They did not, however,

have “actual knowledge of the Government’s [Section 702] targeting practices.” Id. at

1148.

        The Supreme Court held that neither injury established standing at the summary

judgment stage.     The theory of standing based on interception of communications

“relie[d] on a highly attenuated chain of possibilities, [which did] not satisfy the

requirement that threatened injury must be certainly impending.” Id. at 1147–48. The

Court broke the speculative chain into five parts:


                                             16
       (1) the Government will decide to target the communications of non-U.S.
       persons with whom [plaintiffs] communicate; (2) in doing so, the
       Government will choose to invoke its authority under [Section 702] rather
       than utilizing another method of surveillance; (3) the Article III judges who
       serve on the [FISC] will conclude that the Government’s proposed
       surveillance procedures satisfy [Section 702’s] many safeguards and are
       consistent with the Fourth Amendment; (4) the Government will succeed in
       intercepting the communications of [plaintiffs’] contacts; and (5)
       [plaintiffs] will be parties to the particular communications that the
       Government intercepts.

Id. at 1148.

       “[A]t the summary judgment stage,” the Court noted, plaintiffs “can no longer rest

on mere allegations [to establish standing], but must set forth by affidavit or other

evidence specific facts.”    Id. at 1148–49 (alteration and internal quotation marks

omitted). The Clapper plaintiffs, however, had no “specific facts demonstrating that the

communications of their foreign contacts w[ould] be targeted.” Id. at 1149.

       The assertion of harm based on measures taken to avoid surveillance also didn’t

suffice. Because “the harm [plaintiffs] s[ought] to avoid [wa]s not certainly impending,”

the Court explained, they couldn’t “manufacture standing merely by inflicting harm on

themselves based on their fears of hypothetical future harm.” Id. at 1151. In other

words, plaintiffs had failed to show that “[a]ny ongoing injuries” they were suffering

were “fairly traceable” to Section 702 surveillance. Id. The Court suggested, however,

that a lawyer who represented a target of Section 702 surveillance might have standing.

Id. at 1154.




                                            17
                                             2.

       Applying these principles, the district court in this case reasoned that while

       more is known about the nature and capabilities of NSA surveillance than
       was known at the time of Clapper, . . . no more is known about whether
       Upstream surveillance actually intercepts all or substantially all
       international text-based Internet communications, including plaintiffs’
       communications. . . . Indeed, plaintiffs’ reliance on the government’s
       capacity and motivation to collect substantially all international text-based
       Internet communications is precisely the sort of speculative reasoning
       foreclosed by Clapper.

J.A. 192. The court supported that conclusion with two observations relevant here: (1) it

is unclear whether the NSA is “using [its] surveillance equipment to its full potential” to

intercept “all communications passing through” chokepoints upon which the NSA has

installed surveillance equipment, and (2) “the fact that all NSA surveillance practices

must survive FISC review . . . suggests that the NSA is not using its surveillance

equipment to its full potential.” J.A. 190–91.

       The district court also rejected the argument that Clapper “does not control here

because plaintiffs are different from the Clapper plaintiffs.” J.A. 194. The court focused

on Dratel and Wikimedia. With respect to Dratel, the court concluded that the allegations

failed to “plausibly establish that the information gathered from the two instances of

Section 702 surveillance was the product of Upstream surveillance,” and that it “appears

substantially more likely that PRISM collection was used in [those] cases.” J.A. 195.

       As for Wikimedia, the court found that “the statistical analysis on which the

argument rests [(i.e., the probability calculation that there’s a greater than

99.9999999999% chance that the NSA is copying and reviewing Wikimedia’s



                                             18
communications)] is incomplete and riddled with assumptions,” and that “[l]ogically

antecedent to plaintiffs’ flawed statistical analysis are plaintiffs’ speculative claims about

Upstream surveillance based on limited knowledge of Upstream surveillance’s technical

features and ‘strategic imperatives.’” 6 See J.A. 197–99.

       From the district court’s dismissal of their complaint for lack of standing,

Plaintiffs appeal.



                                             II.

       We review the district court’s decision de novo, Columbia Gas Transmission

Corp. v. Drain, 237 F.3d 366, 369 (4th Cir. 2001), and proceed as follows. First, we lay

out the framework for deciding whether a plaintiff has established standing at the motion-

to-dismiss stage.    Then, we review the Wikimedia and Dragnet Allegations to see

whether either establishes standing. We conclude that the Wikimedia Allegation does

and the Dragnet Allegation does not.

                                             A.

                                              1.

       Article III of the Constitution limits the jurisdiction of federal courts to “Cases”

and “Controversies.” U.S. Const. art. III, § 2. “The doctrine of standing gives meaning

to these constitutional limits by ‘identify[ing] those disputes which are appropriately


       6
         The “speculative claims” that the court referred to all relate to Wikimedia’s
allegation that the NSA is “using Upstream surveillance to copy all or substantially all
communications passing through” chokepoints which the NSA surveils. J.A. 199.


                                             19
resolved through the judicial process.’” Susan B. Anthony List v. Driehaus, 134 S. Ct.

2334, 2341 (2014) (alteration in original) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)). To establish standing, a plaintiff must show: (1) an injury in fact;

(2) a sufficient causal connection between the injury and the conduct complained of; and

(3) a likelihood that the injury will be redressed by a favorable decision. Id.

       “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1548 (2016) (quoting Lujan, 504 U.S. at 560). “For an injury to be particularized, it must

affect the plaintiff in a personal and individual way.” Id. (internal quotation marks

omitted). “The fact that an injury may be suffered by a large number of people does not

of itself make that injury a nonjusticiable generalized grievance.” Id. at 1548 n.7. The

purpose of the imminence requirement “is to ensure that the alleged injury is not too

speculative for Article III purposes.” Clapper, 133 S. Ct. at 1147. The “threatened injury

must be certainly impending to constitute injury in fact, and . . . [a]llegations of possible

future injury are not sufficient.” Id. (second alteration in original) (internal quotation

marks omitted).

       “[E]ach element [of standing] must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree

of evidence required at the successive stages of the litigation.” Lujan, 504 U.S. at 561.

“A defendant may challenge [standing at the motion-to-dismiss stage] in one of two

ways: facially or factually.” Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017). In a


                                             20
facial challenge, the defendant contends that the complaint “fails to allege facts upon

which [standing] can be based,” and the plaintiff “is afforded the same procedural

protection” that exists on a motion to dismiss. Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982).    In a factual challenge, the defendant contends “that the jurisdictional

allegations of the complaint [are] not true.” Id. In that event, a trial court may look

beyond the complaint “and in an evidentiary hearing determine if there are facts to

support the jurisdictional allegations.” Id.

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). We accept as true all well-pleaded facts in a complaint and construe them in

the light most favorable to the plaintiff. SD3, LLC v. Black & Decker (U.S.) Inc., 801

F.3d 412, 422 (4th Cir. 2015). Indeed, a court cannot “favor[] its perception of the

relevant events over the narrative offered by the complaint,” thereby “recasting

‘plausibility’ into ‘probability.’” Id. at 430. However, legal conclusions pleaded as

factual allegations, “unwarranted inferences,” “unreasonable conclusions,” and “naked

assertions devoid of further factual enhancement” are not entitled to the presumption of

truth. Id. at 422.

                                               2.

       The Third Circuit recently applied many of these principles in Schuchardt v.

President of the United States, where it held that, “at least as a facial matter,” a complaint

challenging PRISM surveillance—the other form of publicly acknowledged Section 702


                                               21
surveillance—“plausibly stated an injury in fact” sufficient to establish standing. 839

F.3d 336, 338 (3d Cir. 2016). Under PRISM surveillance, the government purportedly

obtains “user communications exchanged using services provided by several large U.S.

companies” directly from those companies’ servers. Id. at 340.

       Schuchardt’s central allegation was that the NSA is “intercepting, monitoring and

storing the content of all or substantially all of the e-mail sent by American citizens, [and

thus] his own online communications had been seized in the dragnet.”             Id. at 341

(emphasis omitted). In support of that allegation, Schuchardt stated that he used online

services targeted by PRISM surveillance and incorporated into his complaint “excerpts of

the classified materials” made public through newspaper articles and filings in other

cases. Id. at 341. The complaint and its exhibits described the “technical means through

which PRISM purportedly achieves a nationwide email dragnet” and were “replete with

details confirming PRISM’s operational scope and capabilities.” Id. at 350.

       For example, a slide from a purported NSA presentation “identif[ied] company

names and the dates they began cooperating with” the NSA, while another exhibit

“indicate[d] . . . that the degree of access those providers granted enables the Government

to query their facilities at will for ‘real-time interception of an individual’s [I]nternet

activity.’” Id. at 349–50 (citations omitted). Another purported NSA slide “confirm[ed]

that—consistent with a dragnet capturing ‘all or substantially all of the e–mail sent by

American citizens’—the scale of the data collected by PRISM is so vast that the

Government reported difficulty processing it according ‘to the norms’ to which [it has]

become accustomed.” Id. at 350 (alteration in original) (citations omitted).


                                             22
      The Third Circuit bifurcated its analysis. First, it found Schuchardt’s allegations

sufficiently particularized to satisfy the injury-in-fact requirement.     Id. at 345–46.

Though PRISM surveillance is “universal in scope,” the harm that Schuchardt alleged

was “unmistakably personal”—“he ha[d] a constitutional right to maintain the privacy of

his personal communications, online or otherwise.” Id. Moreover, “the fact that [many

others] may share a similar interest d[id] not change [the injury’s] individualized nature

because Schuchardt’s allegations ma[de] clear that he [wa]s among the persons” targeted

by PRISM. Id. at 346 (internal quotation marks omitted).

      Second, the court credited Schuchardt’s allegations as true for the purpose of

resolving the facial challenge to his complaint. Id. at 346–50. The level of detail in the

complaint—sufficient to describe “the technical means through which PRISM

purportedly” functions and to “confirm[] PRISM’s operational scope and capabilities”—

made his allegation about “the Government’s virtual dragnet” plausible. Id. at 349–50.

In doing so, the Third Circuit made clear that Schuchardt’s reliance on exhibits was not

disfavored, and that “[d]espite Clapper’s observation that the standing inquiry is

‘especially rigorous’ in matters touching on ‘intelligence gathering and foreign affairs,’”

it knew of no instance where a court had “imposed a heightened pleading standard for

cases implicating national security,” and thus “assume[d] without deciding that” one did

not apply. Id. at 348 n.8, 348–49 (quoting Clapper, 133 S. Ct. at 1147).

      We find the Third Circuit’s approach persuasive and bifurcate our analyses of the

Wikimedia and Dragnet Allegations in similar fashion.




                                            23
                                             B.

                                              1.

       As a reminder, the Wikimedia Allegation is that the NSA is intercepting, copying,

and reviewing at least some of Wikimedia’s communications in the course of Upstream

surveillance, “even if the NSA conducts Upstream surveillance on only a single [I]nternet

backbone link.” J.A. 49.

       We conclude that this allegation satisfies the three elements of Article III standing.

We begin with injury in fact. See Spokeo, 136 S. Ct. at 1548 (defining injury in fact as

the invasion of a legally protected interest that is concrete and particularized and actual or

imminent). The allegation that the NSA is intercepting and copying communications

suffices to show an invasion of a legally protected interest—the “Fourth Amendment

right to be free from unreasonable searches and seizures.” Schuchardt, 839 F.3d at 353;

see also Am. Civil Liberties Union v. Clapper, 785 F.3d 787, 801 (2d Cir. 2015) (holding

at motion-to-dismiss stage that complaint challenging NSA’s bulk telephone metadata

collection program established standing to assert a Fourth Amendment violation where

alleged injury was “collection, and maintenance in a government database, of records

relating to” plaintiffs).

       The injury is also concrete and particularized, despite “[t]he fact that [it is]

suffered by a large number of people,” because Wikimedia says that the NSA is seizing

its own communications through Upstream surveillance. See Spokeo, 136 S. Ct. at 1548

n.7; accord Schuchardt, 839 F.3d at 346. And, finishing up with the injury-in-fact

element, the injury “is not too speculative for Article III purposes.” Clapper, 133 S. Ct.


                                             24
at 1147. Indeed, there’s nothing speculative about it—the interception of Wikimedia’s

communications is an actual injury that has already occurred.

       The Wikimedia Allegation also satisfies the other two elements of Article III

standing. Upstream surveillance is the direct cause of the alleged injury, and there’s no

reason to doubt that the requested injunctive and declaratory relief would redress the

harm. See Lujan, 504 U.S. at 560–61 (providing that the injury must be “fairly traceable”

to the conduct complained of and “likely” to be redressed by a favorable decision).

       However, just because this allegation satisfies the elements of Article III standing

doesn’t mean that we must accept it as true for the purpose of resolving the government’s

facial challenge to the complaint. Thus, we proceed to the second part of our analysis to

decide whether the Wikimedia Allegation is plausible.

       Wikimedia alleges three key facts that are entitled to the presumption of truth.

First, “[g]iven the relatively small number of international chokepoints,” the volume of

Wikimedia’s communications, and the geographical diversity of the people with whom it

communicates,    Wikimedia’s     “communications     almost     certainly   traverse   every

international backbone link connecting the United States with the rest of the world.” J.A.

47–48. 7


       7
          On appeal, Wikimedia attempts to rephrase this allegation so that it reads,
“Wikimedia’s communications traverse every major [I]nternet circuit entering or leaving
the United States.” Appellants’ Br. at 24. We look, however, to the wording of the
complaint. That said, the plausibility pleading regime doesn’t automatically invalidate
allegations that contain probabilistic-sounding words. For the purpose of deciding
whether the Wikimedia Allegation is plausible, we find this supporting allegation, based
as it is upon other factual allegations, to be well-pleaded. Indeed, Wikimedia need only
(Continued)

                                            25
       Second, “in order for the NSA to reliably obtain communications to, from, or

about its targets in the way it has described, the government,” for technical reasons that

Wikimedia goes into at length, “must be copying and reviewing all the international text-

based communications that travel across a given link” upon which it has installed

surveillance equipment. J.A. 48. Because details about the collection process remain

classified, Wikimedia can’t precisely describe the technical means that the NSA employs.

Instead, it spells out the technical rules of how the Internet works and concludes that,

given that the NSA is conducting Upstream surveillance on a backbone link, the rules

require that the NSA do so in a certain way.

       We would never confuse the plausibility of this conclusion with that accorded to

Newton’s laws of motion. But accepting the technical rules about the Internet as true,

and given that Wikimedia is applying them in an appropriate context (i.e., it uses the rules

to explain the technical means through which Upstream surveillance functions), we find

this conclusion reasonable and entitled to the presumption of truth.

       Third, per the PCLOB Report and a purported NSA slide, “the NSA has confirmed

that it conducts Upstream surveillance at more than one point along the [I]nternet

backbone.” J.A. 49–51. Together, these allegations are sufficient to make plausible the

conclusion that the NSA is intercepting, copying, and reviewing at least some of


“state a claim to relief that is plausible on its face,” Iqbal, 556 U.S. at 678 (quoting
Twombly, 550 U.S. at 570). Construing, as we must, all well-pleaded facts in the light
most favorable to Wikimedia, SD3, 801 F.3d at 422, Wikimedia’s claim that its
“communications almost certainly traverse” every chokepoint is enough to satisfy the
plausibility requirement. J.A. 48.


                                            26
Wikimedia’s communications. To put it simply, Wikimedia has plausibly alleged that its

communications travel all of the roads that a communication can take, and that the NSA

seizes all of the communications along at least one of those roads.

       Thus, at least at this stage of the litigation, Wikimedia has standing to sue for a

violation of the Fourth Amendment. And, because Wikimedia has self-censored its

speech and sometimes forgone electronic communications in response to Upstream

surveillance, it also has standing to sue for a violation of the First Amendment. See Am.

Civil Liberties Union, 785 F.3d at 802 (holding that complaint established standing to

assert First Amendment violation in addition to Fourth Amendment violation because

“[w]hen the government collects appellants’ metadata, appellants’ members’ interests in

keeping their associations and contacts private are implicated, and any potential ‘chilling

effect’ is created at that point”); see also Cooksey v. Futrell, 721 F.3d 226, 235 (4th Cir.

2013) (“In First Amendment cases, the injury-in-fact element is commonly satisfied by a

sufficient showing of self-censorship, which occurs when a claimant is chilled from

exercising his right to free expression.”) (quotation marks and alteration omitted).

                                             2.

       The government resists this conclusion, asserting that the Wikimedia Allegation

“rest[s] on speculation as to the scope and scale of Upstream collection, and the means by

which that collection is accomplished.” Appellees’ Br. at 23. The district court said

much the same, and the best way to address this contention is by examining the ways in

which that court misapplied Clapper’s discussion of speculative injury.




                                            27
       Unlike in Clapper, where the plaintiffs based their theories of standing on

prospective or threatened injury and actions taken in response thereto, Wikimedia

pleaded an actual and ongoing injury, which renders Clapper’s certainly-impending

analysis inapposite here. Compare Schuchardt, 839 F.3d at 351 (distinguishing Clapper

and its discussion of a “speculative chain of possibilities” because plaintiff’s “alleged

[Fourth Amendment] injury has already occurred insofar as he claims the NSA seized his

emails”), with Beck, 848 F.3d at 267–69, 274–75 (applying Clapper’s certainly

impending standard to a motion to dismiss an action under the Privacy Act of 1974, and

finding plaintiff’s allegation that “her information ‘will eventually be misused as a result

of’” a data breach that compromised her personal information too speculative to establish

standing).

       In other words, the Wikimedia Allegation is different in kind than the facts (or

lack thereof) alleged in Clapper to establish standing at summary judgment. That brings

us to our next point. By relying so heavily on Clapper, the district court blurred the line

between the distinct burdens for establishing standing at the motion-to-dismiss and

summary-judgment stages of litigation.        Put another way, what may perhaps be

speculative at summary judgment can be plausible on a motion to dismiss.

       For example, the district court characterized Wikimedia’s allegations as

“speculative” based upon its own observation that it’s unclear whether the NSA is “using

[its] surveillance equipment to its full potential” to intercept “all communications passing

through” chokepoints upon which the NSA has installed surveillance equipment. J.A.

190, 198–99. That observation might be appropriate with the benefit of an evidentiary


                                            28
record at summary judgment, but coming as it did on a motion to dismiss, it had the

effect of rejecting Wikimedia’s well-pleaded allegations and impermissibly injecting an

evidentiary issue into a plausibility determination. See Schuchardt, 839 F.3d at 347–48

(citing Twombly, 550 U.S. at 556); SDR, 801 F.3d at 431.

       The district court made the same mistake by speculating that “the fact that all NSA

surveillance practices must survive FISC review . . . suggests that the NSA is not using

its surveillance equipment to its full potential.” J.A. 190–91. Wikimedia’s reliance at the

motion-to-dismiss stage on publicly disclosed information about Upstream surveillance,

purported NSA documents, technical rules about how the Internet works, and its

understanding of its own operations is not, as the district court put it, “precisely the sort

of speculative reasoning foreclosed by” Clapper’s discussion of how much factual

material is necessary to satisfy the certainly-impending prong of the injury-in-fact

element of Article III standing at summary judgment. J.A. 192. 8

       That’s not to say that all of Wikimedia’s allegations as to injury are both plausible

and actual or imminent. For example, the district court was right to take issue with

Wikimedia’s probability calculation, which “is incomplete and riddled with

assumptions.” J.A. 197. But we need not look further into that allegation’s deficiencies,

because Wikimedia doesn’t need it to establish standing.

       We also reject the government’s argument that Wikimedia hasn’t pleaded enough

facts to establish injury flowing from its intercepted communications. To the contrary,

       8
        Like the Third Circuit, we assume without deciding that a heightened pleading
standard does not apply to national security cases.


                                             29
Wikimedia’s detailed allegations suffice to plausibly establish cognizable injuries under

the First and Fourth Amendments. See Rakas v. Illinois, 439 U.S. 128, 140 (1978)

(providing that the “definition of [Fourth Amendment] rights is more properly placed

within the purview of substantive Fourth Amendment law than within that of standing”);

Cooksey, 721 F.3d at 235 (“The leniency of First Amendment standing manifests itself

most commonly in the doctrine’s first element: injury-in-fact.”). At this stage of the

litigation, that is enough.

       Finally, we decline the government’s invitation to consider its evidence, including

the two declarations, which it says “supports the district court’s analysis and undermines

plaintiffs’ allegations about how they surmise Upstream surveillance operates.”

Appellees’ Br. at 23. The district court treated the government’s motion to dismiss as a

facial challenge to the complaint and didn’t consider the government’s evidence. We will

follow suit and not look beyond the complaint and documents incorporated by reference

therein. See Beck, 848 F.3d at 270 (explaining the differences between facial and factual

challenges to standing). The government is free to bring a factual challenge on remand,

where the district court in the first instance may consider Wikimedia’s argument—should

it choose to raise it again—that the intertwined nature of the jurisdictional and merits

questions precludes such a challenge. 9




       9
       We decline to decide whether Wikimedia has established third-party standing.
Wikimedia may, of course, raise that argument on remand.


                                           30
                                             ***

       We now turn to the Dragnet Allegation, which is that the NSA is “intercepting,

copying, and reviewing substantially all” text-based communications entering and

leaving the United States. J.A. 46. The district court arrived at the correct conclusion as

to whether this allegation establishes standing, but only by incorrectly analogizing to

Clapper. As we explain below, the reason this allegation fails to establish standing is that

it does not contain enough well-pleaded facts entitled to the presumption of truth.

                                             C.

                                              1.

       The Dragnet and Wikimedia Allegations share much in common. Because each

alleges the same particularized and ongoing cognizable injuries, our analysis of the

injury-in-fact, traceability, and redressability elements of Article III standing with respect

to the Wikimedia Allegation also applies here. But there’s a key difference in the scope

of the two allegations. In the Dragnet Allegation, Plaintiffs must plausibly establish that

the NSA is intercepting “substantially all” text-based communications entering and

leaving the United States, whereas it’s sufficient for purposes of the Wikimedia

Allegation to show that the NSA is conducting Upstream surveillance on a single

backbone link. Because Plaintiffs don’t assert enough facts about Upstream’s operational

scope to plausibly allege a dragnet, they have no Article III standing.

       In support of a dragnet and in addition to the assertions in the Wikimedia

Allegation, Plaintiffs allege the following: (1) “given the way the government has

described Upstream surveillance,” including that its “aim is to ‘comprehensively’ and


                                             31
‘reliably’ obtain communications to, from, and about targets scattered around the world,”

the NSA “has a strong incentive to intercept communications at as many backbone

chokepoints as possible,” and indeed “must” be doing so “at many different backbone

chokepoints,” J.A. 49–50; (2) the technical rules governing online communications make

this conclusion “especially true,” J.A. 50; and (3) a New York Times article asserts that

the NSA “is temporarily copying and then sifting through the contents of what is

apparently most e-mails and other text-based communications that cross the border,” J.A.

51.

       We hold that these allegations, even when supplemented by the Wikimedia

Allegation, including that the NSA is conducting Upstream surveillance on at least seven

backbone links, 10 are insufficient to make plausible the claim that the NSA is intercepting

“substantially all” text-based communications entering and leaving the United States.

       To begin with, the New York Times article is effectively a recitation of the Dragnet

Allegation, and as such we ascribe little significance to it. The dissent takes issue with

our treatment of this article because—as it must—it predates the complaint. Our friend

       10
          Plaintiffs also reference “another NSA document [which] states that, in support
of FAA [(i.e., the FISA Amendments Act of 2008)] surveillance, the ‘NSA has expended
a significant amount of resources to create collection/processing capabilities at many of
the chokepoints operated by U.S. providers.’” J.A. 51 (emphasis added). As Plaintiffs
note, there are “at least two kinds of surveillance” under the Act—PRISM and Upstream.
J.A. 40. Pointedly, and unlike in numerous other allegations throughout their complaint,
including the immediately preceding one which references an “NSA slide illustrat[ing]
the Upstream surveillance facilitated by just a single provider . . . at seven . . .
chokepoints,” J.A. 50, Plaintiffs decline to specify which type of surveillance the NSA
document refers to. Accordingly, we accept this allegation as true, but give it little
weight.




                                            32
misses the point. The article makes a broad statement almost identical to the Dragnet

Allegation.   Under the dissent’s view, one expansive allegation is enough to make

plausible another almost-identical allegation. That is not the law.

       Furthermore, we accept as true Plaintiffs’ allegation about what the NSA is

incentivized to do, but even so, that fact, without more, doesn’t establish a dragnet. That

leaves Plaintiffs with their allegation about what the NSA “must” be doing, a contention

that lacks sufficient factual support to get “across the line from conceivable to plausible.”

See Twombly, 550 U.S. at 570.

       A point of emphasis—we are not rejecting the allegation because it’s phrased as

an absolute. Indeed, we’ve already credited as true Plaintiffs’ allegation that the NSA

“must be copying and reviewing all the international text-based communications that

travel across” backbone links which the NSA is surveilling. J.A. 48. We did so because

Wikimedia applied the rules governing Internet communications to Upstream

surveillance’s stated purpose to arrive at a reasonable conclusion about the technical

means through which Upstream functions on the backbone links which the NSA surveils.

One ground for that conclusion’s reasonableness is that given that the NSA is surveilling

a link, the rules governing Internet communications necessarily affect, to some degree,

the way it surveils that link.

       By contrast, in the Dragnet allegation, Plaintiffs seek to use the theory governing

Internet communications in conjunction with Upstream surveillance’s stated purpose to

arrive at an allegation about what the program’s operational scope must be. But neither

theory nor purpose says anything about what the NSA is doing from an operational


                                             33
standpoint. While both are relevant factors, without more they can’t establish a dragnet.

In that sense, the facts alleged here are far different than those in Schuchardt, where the

plaintiff plausibly pleaded a dragnet under PRISM surveillance by describing “the

technical means through which PRISM” functions and by “confirming PRISM’s

operational scope and capabilities” through exhibits “replete with details.” 839 F.3d at

349–50. Those exhibits included purported NSA slides which listed “company names

and the dates they began cooperating with the” NSA and “confirm[ed] that . . . the scale

of the data collected by PRISM is so vast that the Government [had] difficulty processing

it according ‘to the norms to which [it had] become accustomed.’” Id. at 350.

       The last hope for the Dragnet Allegation, then, is to supplement the “must”

allegation with facts detailing Upstream’s operational scope. But even accepting the

allegation that one telecommunications-service provider is facilitating Upstream

surveillance at 7 of the approximately 49 chokepoints, we still don’t think that Plaintiffs

have plausibly alleged a dragnet. The allegations here fall short of the level of detail in

Schuchardt, and were we to accept Plaintiffs’ approach to standing, we would sanction

the extrapolation of the plausible from the conceivable.

       Our recent decision in SD3 is not to the contrary. There, we considered the

plausibility of a complaint alleging an antitrust conspiracy in violation of the Sherman

Antitrust Act. 801 F.3d at 423. We explained that for such a “claim to survive . . . a

plaintiff must plead parallel conduct and something ‘more.’”         Id. at 424 (quoting

Twombly, 550 U.S. at 557)).         “That more,” we said, “must consist of further

circumstances pointing toward a meeting of the minds.” Id. (alteration and internal


                                            34
quotation marks omitted). The plaintiff in SD3 was able to establish that “more” by

alleging the who, what, when, where, and why of a group boycott. Id. at 429–31.

          Plaintiffs use our treatment of the “why” element in SD3 to attach special

significance to their allegation that the NSA has a strong incentive to establish a dragnet.

But context is key. We observed in SD3 that “motivation for common action is a key

circumstantial fact.” Id. at 431 (emphasis added) (alteration and internal quotation marks

omitted).     It should come as no surprise that motive is an important factor when

establishing an antitrust conspiracy.       SD3 does not, however, stand for the broad

proposition that motivation is always of special significance in plausibly pleading an

injury.

          Relatedly, the level of detail in the SD3 complaint is of a different magnitude than

the one here, and further supports our conclusion about the implausibility of the Dragnet

Allegation. For example, the SD3 plaintiff “identifie[d] the particular time, place, and

manner in which the boycott initially formed” and gave “the means by which the

defendants sealed their boycott agreement: a majority vote.” Id. at 430. Those are the

sorts of operational details, albeit in a case concerning a different subject matter, that are

by and large absent here and which we think are vital to render plausible an allegation as

sweeping as the one Plaintiffs posit. See Twombly, 550 U.S. at 558 (“[A] district court

must retain the power to insist upon some specificity in pleading before allowing a

potentially massive factual controversy to proceed.”); Swanson v. Citibank, N.A., 614

F.3d 400, 405 (7th Cir. 2010) (“A more complex case involving financial derivatives, or

tax fraud that the parties tried hard to conceal, or antitrust violations, will require more


                                               35
detail, both to give the opposing party notice of what the case is all about and to show

how, in the plaintiff’s mind at least, the dots should be connected.”).

       The dissent says that this analysis is flawed because the NSA’s inability to predict

a communication’s path paired with its desire to “comprehensively acquire

communications” renders plausible the allegation of a dragnet. The dissent thinks that’s a

“logical extension” of our crediting as true Wikimedia’s allegation that the NSA reviews

all communications that flow across each link that it surveils. Clearly, there are some

similarities, in the sense that each allegation depends, in part, on the application of

internet theory to a statement about Upstream’s purpose. But, perhaps because it fails to

grapple with any of the relevant case law, the dissent misses two subtle but key

distinctions.

       The allegation that we credit as true uses theory to explain how the NSA is doing

something, given a defined operational scope. Moreover, that theory necessarily affects

the way the NSA does what we know it to be doing. Conversely, the allegation that we

do not credit as true uses theory to define scope. And, there’s no direct link between that

theory (the NSA doesn’t know a communication’s route) and operational scope. The

dissent’s analysis has no limiting principle and, if adopted, would dilute the plausibility

pleading standard to a near-nullity.

       In sum, Plaintiffs lack standing to sue for a violation of the Fourth Amendment

under the Dragnet Allegation because they can’t plausibly show that the NSA is

intercepting their communications via a dragnet. From there, it follows that they also

lack standing to sue for a violation of the First Amendment because “[a]llegations of a


                                             36
subjective ‘chill’ are not an adequate substitute for a claim of specific present objective

harm or a threat of specific future harm.” Clapper, 133 S. Ct. at 1152 (alteration in

original) (quoting Laird v. Tatum, 408 U.S. 1, 13–14 (1972)). Nor can Plaintiffs establish

standing on the ground that Upstream surveillance compels them to take burdensome and

costly measures. The Dragnet Allegation’s implausibility leaves them with nothing more

than “fears of hypothetical future harm,” and they “cannot manufacture standing merely

by inflicting harm on themselves based on” those fears. Id. at 1151. 11

                                            2.

       Before concluding, we briefly address the dissent’s contention that our analysis of

the non-Wikimedia Plaintiffs’ standing is superfluous.

       Article III of the Constitution requires that we determine whether the non-

Wikimedia Plaintiffs have standing because the complaint rests upon the premise that the

NSA is seizing each Plaintiff’s unique communications.          As such, it includes the

following request for individualized relief: “Order Defendants to purge all records of

Plaintiffs’ communications in their possession obtained pursuant to Upstream

surveillance.” J.A. 84. Thus, the Constitution requires that each Plaintiff be able to

plausibly allege the Fourth Amendment injury in fact that the NSA has seized its

communications, because if a Plaintiff cannot do so it doesn’t have standing to, among

       11
          We reach the same conclusion as to Joshua Dratel, who is a member of the
National Association of Criminal Defense Lawyers. He too cannot show that his
communications are being intercepted via a dragnet, and the district court correctly held
that the claim that one of his clients “has received notice of [Section 702 surveillance]”
didn’t plausibly allege that the NSA targeted his client with Upstream surveillance. J.A.
68.


                                            37
other things, seek an order requiring the NSA to purge its records. To hold otherwise

would be to sanction a shortcut around “the irreducible constitutional minimum of

standing.” Lujan, 504 U.S. at 560.

       Horne v. Flores, 557 U.S. 433 (2009), and Village of Arlington Heights v.

Metropolitan Housing Development Corp., 429 U.S. 252 (1977), are not to the contrary.

Each case is quite different from ours, rendering inapplicable the standing-avoidance

doctrine which the dissent reads them to embody. 12 Critically, in those cases each party

for whom standing was at issue requested identical relief. Horne, 557 U.S. at 443;

Village of Arlington Heights, 429 U.S. at 258. Thus, once the Court decided that a single

party had standing, it made no difference to the resolution of either case whether any

other party had standing. See Horne, 557 U.S. at 446 & n.2 (concluding that school

superintendent had standing to seek vacatur of a district court’s orders in their entirety

and declining to consider whether state legislators also had standing to pursue identical

relief); Village of Arlington Heights, 429 U.S. at 264 & n.9 (concluding that one

individual plaintiff had standing to pursue declaratory and injunctive relief and declining

to consider whether other individuals had standing to pursue identical relief); see also,

e.g., Sec’y of the Interior v. California, 464 U.S. 312, 319 n.3 (1984) (“Since the State of


       12
          As for the dissent’s invocation of then-Judge Roberts’s notable quotable that “if
it is not necessary to decide more, it is necessary not to decide more,” context is key—
that remark in a concurrence had nothing to do with standing, but rather pertained to the
judge’s disagreement with the majority’s application of the Chevron doctrine. See PDK
Labs. Inc. v. Drug Enf’t Admin., 362 F.3d 786, 799, 803–04 (D.C. Cir. 2004) (Roberts, J.,
concurring in part and concurring in the judgment). We don’t disagree with the general
sentiment. It’s just not relevant here.


                                            38
California clearly does have standing, we need not address the standing of the other

respondents, whose position here is identical to the State’s.”).

       Here, the Plaintiffs freely admit that they are not identical to one another. Instead,

they fall into two different camps when it comes to demonstrating whether the NSA is

seizing their communications. Moreover, the district court made an affirmative finding

that none of the Plaintiffs had standing. Under these circumstances, we find it wholly

appropriate (indeed necessary) to address fully this threshold question.



                                             III.

       For the reasons given, we vacate that portion of the district court’s judgment

dismissing the complaint as to Wikimedia and remand for proceedings consistent with

this opinion. We otherwise affirm the judgment.

                                                                     AFFIRMED IN PART,
                                                                      VACATED IN PART,
                                                                       AND REMANDED




                                             39
DAVIS, Senior Circuit Judge, concurring in part and dissenting in part:

       I agree with the holding that Wikimedia has standing to challenge the NSA’s

surveillance of its internet communications. However, because I would find that the

non-Wikimedia Plaintiffs also have standing, I respectfully dissent in part.

                                              I.

       In order to explain my disagreement with the majority, I briefly recount the

relevant allegations in this case, taken as true, of course, at this stage of the proceedings.

Plaintiffs make essentially two sets of factual allegations: the first explaining how

international internet communications function and the second describing how the NSA

surveils international internet communications as they enter and exit the United States.

       First, Plaintiffs allege that internet communications are governed by certain

technical rules as they travel from sender to recipient. The majority of international

internet communications that move through the United States are transmitted through

forty-nine submarine cables and a limited number of terrestrial cables. These cables

(combined with the cables and networks that transmit domestic internet communications)

are known as the internet backbone, and the different physical entry and exit points into

the United States are known as backbone links. The junctions where these cables meet

are chokepoints through which nearly all international internet traffic passes. Internet

communications do not flow along the backbone as discrete and intact entities but instead

are broken into smaller packets of information. The packets that make up a single

internet communication travel to their common destination independently from one

another — in the process becoming intermingled with packets from unrelated

                                             40
communications — and are reassembled only once they reach their destination. Each

packet reaches its destination following a different and wholly unpredictable path, which

is determined by rapidly changing factors such as network conditions. Because packets

travel along independent and dynamic paths, communications sent between two

individuals in “real-time” can traverse different backbone links “even though the end

points are the same.” J.A. 50. Similarly, a single individual’s communications sent at

different times can traverse different backbone links.

       Second, based on the government’s disclosures and media reports, Plaintiffs allege

that the NSA is surveilling internet communications as they travel along the internet

backbone, a practice known as Upstream surveillance. The NSA accomplishes this by

installing surveillance devices at backbone links, which allow the agency to copy the

internet communications traversing these links.          The NSA searches the copied

communications for selectors. Selectors are “specific communications facilit[ies]” (e.g.

email address, telephone numbers, and IP addresses) associated with the NSA’s foreign

surveillance targets. PCLOB Report 32. The NSA retains communications sent to or

from a selector as well as communications containing a selector in their content, which

are known as “about communications.” About communications are not necessarily sent

to or from a foreign surveillance target. According to the government’s disclosures,

surveillance of about communications is necessary because the NSA seeks to

“comprehensively acquire communications that are sent to or from its targets.” Id. at 10.

With respect to the scope of Upstream surveillance, the New York Times reported that,

through the use of this form of surveillance, the NSA is copying “what is apparently most

                                            41
e-mails and other text-based communications that cross the border.” J.A. 51. Plaintiffs

also quote an NSA document that states the “NSA has expended a significant amount of

resources to create collection/processing capabilities at many of the chokepoints operated

by U.S. providers through which international communications enter and leave the

United States.” Id.

                                            II.

       I agree with the majority’s analysis concluding that Clapper v. Amnesty

International USA, 133 S. Ct. 1138 (2013), does not control this case and that —

accepted as true, as they must be — Plaintiffs’ allegations satisfy the three elements of

standing. The majority also correctly finds that the factual allegations necessary to

establish Wikimedia’s standing are plausible.      However, the majority errs, both by

reaching out to decide the issue of the non-Wikimedia Plaintiffs’ standing 1 and, as well,


       1
          See Horne v. Flores, 557 U.S. 433, 446 (2009) (“Because the Superintendent
clearly has standing to challenge the lower courts’ decisions, we need not consider
whether the legislators also have standing to do so.”); Vill. of Arlington Heights v. Metro.
Hous. Dev. Corp., 429 U.S. 252, 264 and n.9 (1977) (holding because “one individual
plaintiff . . . has demonstrated standing,” the Court “need not consider whether the other
individual and corporate plaintiffs have standing to maintain the suit”). The majority’s
“same relief” gloss on Horne and Arlington Heights completely reads out of Justice
Alito’s opinion in Horne the following sentence: “[I]n all standing inquiries, the critical
question is whether at least one petitioner has alleged such a personal stake in the
outcome of the controversy as to warrant his invocation of federal-court jurisdiction.”
Horne, 557 U.S. at 445 (citations and internal quotation marks omitted). In any event,
this case actually fits within the majority’s “same relief” paradigm because all plaintiffs
seek declaratory and injunctive relief intended to shut down the government’s Upstream
surveillance program. The mere fact that a “purging order” of the sort contemplated by
the majority would operate only to “purge” seized communications of a particular
plaintiff is a thin reed indeed on which to base the majority’s unnecessary door-closing
result.
(Continued)
                                            42
in the answer it gives to the question it need not even reach in holding that the non-

Wikimedia Plaintiffs’ lack standing because the pertinent allegations are not plausible.

       In order to find that Wikimedia has standing in this action, the majority credits as

true three factual allegations. First, because Wikimedia sends and receives so many

international internet communications, its communications travel across every internet

backbone link. Second, based on the government’s disclosures, the NSA is surveilling at

least one backbone link. Third, the NSA intercepts and copies every packet that passes

through the backbone link(s) being surveilled (what the majority calls the Wikimedia

Allegation). The third allegation is not based on Plaintiffs’ knowledge of the NSA’s

surveillance techniques. Instead, the majority finds this factual allegation is plausible




        It is not clear to me why the majority elects to ignore the Chief Justice’s sage
admonition: “[I]f it is not necessary to decide more, it is necessary not to decide more.”
PDK Labs., Inc. v. Drug Enforcement Admin., 362 F.3d 786, 799 (D.C. Cir. 2004)
(Roberts, J., concurring in part and concurring in the judgment). The majority’s assertion
to the contrary notwithstanding, I think I know dicta when I see it, and here I see dicta.
If, in fact, the Wikimedia Plaintiffs go on to prove their claims in this case, i.e., establish
a violation of the Fourth Amendment as to themselves, it is beyond my capacity to
conjure a rational basis on which the non-Wikimedia Plaintiffs would not be entitled to
similar relief from seizures effected pursuant to the Upstream program and of course, the
dismissal here of the non-Wikimedia Plaintiffs will be without prejudice. S. Walk at
Broadlands Homeowner's Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185
(4th Cir. 2013).
        In sum, the day cannot be far off when defendants in a broad array of multi-
plaintiff cases will point to the majority’s holding in this case as authority requiring
already short-handed and overworked federal district judges to separately assess the
standing of each and every plaintiff in complex, impact litigation. Needless to say, we
should avoid imposing such a requirement in the absence of the absolute necessity that
we do so.




                                              43
because it is based on Upstream surveillance’s stated purpose and the technical rules that

govern internet communications.       The logical chain is as follows: The NSA has

acknowledged that it uses Upstream surveillance to target “about communications,”

which contain a selector in the content of the communication. Before it can search the

contents of an internet communication that has been broken up into discrete packets

while in transit, the NSA must copy and reassemble all of the packets that make up the

communication. However, packets from targeted communications cannot be segregated

from the packets of unrelated communications. Thus, in order to “reliably” intercept

targeted communications, the NSA must copy all of the packets that flow across a

backbone link so that the government can be assured that it has captured all of the packets

that make up the targeted communication (and in the process capturing unrelated

packets). J.A. 48–49.

       Conversely, under the majority’s “crabbed plausibility analysis,” see Woods v.

City of Greensboro, --- F.3d ---, ---, 2017 WL 1754898, *2 (4th Cir. 2017), the non-

Wikimedia Plaintiffs are denied standing because, in the majority’s view, those Plaintiffs

rely on an implausible guess regarding Upstream surveillance’s operational scope. For

the non-Wikimedia Plaintiffs to have standing, according to the majority, Plaintiffs must

plausibly allege an additional fact beyond those discussed with respect to Wikimedia: the

NSA is surveilling most backbone links (what the majority calls the Dragnet Allegation).

Just as with the Wikimedia Allegation, Plaintiffs base this factual allegation on Upstream




                                            44
surveillance’s stated purpose and the technical rules governing internet communications. 2

However, the majority finds this allegation implausible because it believes that “neither

theory nor purpose says anything about what the NSA is doing from an operational

standpoint.” Op. at 33. This misapprehends the full scope of Plaintiffs’ allegations.

        Plaintiffs have plausibly alleged that the NSA surveils most backbone links

because — based on the technical rules governing internet communications — the agency

cannot know which link the communications it targets will traverse when they enter or

leave the United States. The path that packets take along the internet backbone is

determined dynamically based on unpredictable conditions. Thus, a communication sent

by a surveillance target can enter the United States through one backbone link, but an

immediate response returned to the surveillance target can traverse a different backbone

link.   Similarly, communications sent by a surveillance target at different times or

locations can traverse different backbone links.      Given this technical limitation, the

government’s    disclosure    that   the   NSA    seeks    to   “comprehensively     acquire

communications that are sent to or from its targets,” J.A. 49, renders Plaintiffs’ allegation

plausible.   If the NSA cannot know which backbone link its targets’ internet



        2
         Plaintiffs provide additional support for this allegation by corroborating it with a
N.Y. Times report, which stated that the NSA is surveilling “most e-mails and other text-
based communications that cross the border.” J.A. 51. The majority finds that this report
is entitled to “little significance” because it “is effectively a recitation of” Plaintiffs’
allegation. Op. at 32. The N.Y. Times report predates the complaint, however; thus, the
allegation is a “recitation” of the factual news report, not the other way around.
Moreover, the fact that Plaintiffs based their allegation on factual news reporting rather
than their own conjecture means the allegation is entitled to more weight not less.

                                             45
communications will traverse, then the only way it can comprehensively acquire its

targets’ communications is by surveilling virtually every backbone link.

       This allegation is essentially a logical extension of Plaintiffs’ earlier allegation that

the NSA must copy every communication that flows across a backbone link it surveils.

Just as it is plausible that the government must copy all of the packets that flow through a

backbone link in order to “reliably” capture the packets that make up a targeted internet

communication, because the government does not know across which backbone link a

communication will travel, it is also plausible that the government must monitor virtually

every link in order to “comprehensively” capture its targets’ communications. Given that

we review here a motion to dismiss and not a motion for summary judgment, the

non-Wikimedia Plaintiffs have provided enough factual support to their allegation to

survive dismissal.

                                              III.

       For the reasons set forth, while I discern no need whatsoever to review the district

court’s legal determination of the non-Wikimedia Plaintiffs’ standing, I respectfully

dissent from the majority opinion’s unnecessary resolution of that issue.




                                              46